DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 11/03/21 has been entered.
Claims 1, 3, 14, and 15 have been amended. Claims 2, 6, 9-13, 18-39, 43, and 47-49 have been canceled. Claims 1, 3-5, 7, 8, 14, 15, 17, 40-42, 44-46, and 50 are pending and under examination. 
Withdrawn Rejection
The rejection of claims 1, 3-5, 7, 8, 14, 15, 17, 40-42, 44-46, and 50 under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement, is withdrawn in light of Applicant’s amendment thereto. See paragraph 10, page 3 of the previous Office action. 
The rejection of claim(s) 47 and 48 under 35 U.S.C. 102(a)(1) as being anticipated by Horiuchi et al. (JP2007277263 A, published October 25, 2007), is withdrawn in light of Applicant’s cancelation of the claims. See paragraph 13, page 15 of the previous Office action. 
New Rejections
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 3-5, 7, 8, 14, 15, 17, 40-42, 44-46, and 50 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites “the adjuvant is selected from the group consisting of aluminum salts, oil emulsions, bacterial products, liposomes, immunostimulating complexes, and squalene”. 
A broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) may be considered indefinite if the resulting claim does not clearly set forth the metes and bounds of the patent protection desired. See MPEP § 2173.05(c). In the instant case, claim 1 recites the broad recitation oil emulsions, and the claim also recites squalene, which is the narrower statement of the range/limitation. The claim(s) are considered indefinite because there is a question or doubt as to whether the feature introduced by such narrower language is (a) merely exemplary of the remainder of the claim, and therefore not required, or (b) a required feature of the claims. Claims 3, 4-5, 7-8, 17, 40-42, and 44-46 do not cure the deficiencies of claim 1, and thus, are included in the rejection.
Claim 14 recites the first adjuvant and the second adjuvant are each independently selected from the group consisting of aluminum salts, oil emulsions, bacterial products, liposomes, immunostimulating complexes, and squalene. 
A broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) may be considered indefinite if the resulting claim does not clearly set forth the metes and bounds of the patent protection desired. See MPEP § 2173.05(c). In the instant case, claim 14 recites the broad recitation oil emulsions, and the claims also recites squalene, which is the narrower statement of the range/limitation. The claim(s) are considered indefinite because there is a question or doubt as to whether the feature introduced by such narrower language is (a) merely exemplary of the remainder of the claim, and therefore not required, or (b) a required feature of the claims. Claim 15 and 50 do not cure the deficiencies of claim 14, and thus, are included in the rejection. 
Claim 15 recites the limitation "wherein the AGE-modified protein in each vaccine is different" in line 2.  There is insufficient antecedent basis for this limitation in the claim. Claim 14 depends from base claim 14, which does not recite a vaccine. Amending claim 15 to recite “wherein the AGE-modified protein in each immunogenic composition is different” would obviate the rejection.
Claim 17 recites “followed by a second administering of the vaccine comprising the AGE-modified protein”. There is insufficient antecedent basis for this limitation. Claim 17 depends from base claim 1, which does not recite a vaccine. Amending claim 17 to recite “followed by a second administering of the immunogenic composition comprising the AGE-modified protein” would obviate the rejection.
Claim 46 recite wherein the adjuvant is selected from the group consisting of aluminum phosphate, aluminum hydroxide, alum, Freund’s incomplete adjuvant, and Freund’s complete adjuvant. 
A broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) may be considered indefinite if the resulting claim does not clearly set forth the metes and bounds of the patent protection desired. See MPEP § 2173.05(c). In the present instance, claim 46 recites the broad recitation alum, and the claim also recites aluminum hydroxide and aluminum phosphate, which is the narrower statement of the range/limitation. The claim(s) are considered indefinite because there is a question or doubt as to whether the feature introduced by such narrower language is (a) merely exemplary of the remainder of the claim, and therefore not required, or (b) a required feature of the claims.
Claim Status
No claims are allowed.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SANDRA DILLAHUNT whose telephone number is (571)272-2932. The examiner can normally be reached M-F 8-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vanessa L. Ford can be reached on (571) 272-0857. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SANDRA DILLAHUNT/Examiner, Art Unit 1646                

/VANESSA L. FORD/Supervisory Patent Examiner, Art Unit 1646